Exhibit 10.1

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into on November 17,
2011, among LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (the
“Company”), and PCA LSG Holdings, LLC, a Delaware limited liability company
(“PCA Holdings”), and Pegasus Partners IV, L.P., a Delaware limited partnership
(“PPIV” and together with PCA Holdings and such additional investors as may
become party to this Agreement from time to time, the “Purchasers”). Defined
terms used and not defined herein shall have the meanings ascribed thereto in
the Certificate of Designations (as defined below).

WHEREAS, the Company desires to grant the Purchasers the option (the “Option”)
to purchase, in the aggregate, up to 40,000 units (the “Units”) of the Company’s
securities at a purchase price of $1,000.00 per Unit, with each Unit consisting
of: (a) one share of the Company’s Series F Preferred Stock, par value $0.001
per share (“Preferred Stock”); and (b) 83 shares of the Company’s common stock,
par value $0.001 per share (“Common Stock”); and

WHEREAS, PCA Holdings has agreed to purchase 10,000 of the Units as of the date
hereof.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Purchase and Sale of Units.

(a) At any time and from time to time (each a “Transaction Date”) on or prior to
December 31, 2011, subject to extension upon written approval of the Company and
the Purchasers holding a majority of the Units then issued, a Purchaser (the
“Exercising Purchaser”) may give notice of its election to purchase Units
pursuant to this Agreement (a “Transaction Notice”) to the Company setting forth
the number of Units to be purchased and the aggregate consideration
(representing the product of such number of Units to be purchased multiplied by
$1,000.00) to be paid therefor (the “Consideration”), and any such election to
purchase shall be fulfilled in the order in which the associated Transaction
Notice has been received by the Company; provided that a Transaction Notice for
more than the remaining unissued number of Units under the Option shall be
deemed to be for all of the remaining unissued Units under the Option and the
aggregate purchase price therefor shall be adjusted accordingly.

(b) On each Transaction Date, pursuant to the associated Transaction Notice, the
Exercising Purchaser shall purchase from the Company and the Company shall sell
to the Exercising Purchaser all or less than all of the Units in accordance with
the terms and conditions of this Agreement.

2. Payment for Units; Delivery of Certificate.

(a) On each Transaction Date, the Exercising Purchaser shall pay, or cause to be
paid, by wire transfer of immediately available funds to the Company, an amount
equal to the Consideration set forth in the associated Transaction Notice.

 

- 1 -



--------------------------------------------------------------------------------

(b) On or promptly following each Transaction Date, the Company shall deliver to
the Exercising Purchaser in accordance with this Agreement a certificate or
certificates, in such denominations as instructed by the Exercising Purchaser,
representing the Preferred Stock and Common Stock of which the Units purchased
set forth in the associated Transaction Notice are comprised.

3. Opinion of Counsel. On the date hereof, Haynes and Boone, LLP, counsel for
the Company, shall have delivered to PCA Holdings a usual and customary opinion
with respect to the issuance of the Units purchased by PCA Holdings as of the
date hereof. On each Transaction Date, if any, Haynes and Boone, LLP, counsel
for the Company, shall have delivered to the Exercising Purchaser a usual and
customary opinion with respect to the issuance of the Units to the Exercising
Purchaser.

4. Officer’s Certificate of the Company. On each Transaction Date, if any, in
connection with the issuance of Units, the Company shall have delivered to the
Exercising Purchaser a certificate (including a revised Schedule 5(d)) signed on
behalf of the Company by the Chairman of the Board, Chief Executive Officer,
Chief Financial Officer, President or any Executive Vice President, Senior Vice
President or Vice President of the Company in which such officer, to the best of
his or her knowledge after reasonable investigation, shall state that: (i) the
representations and warranties of the Company in this Agreement are true and
correct as of the Transaction Date (including with respect to Schedule 5(d) as
revised as of the Transaction Date) and (ii) the Company has complied in all
material respects with all agreements and satisfied all conditions on its part
to be performed or complied with by it hereunder at or prior to that Transaction
Date.

5. Company Representations and Warranties. The Company represents and warrants
to each of the Purchasers that as of the date hereof:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

(b) The issuance, sale and delivery of the Units in accordance with this
Agreement have been duly authorized by all necessary corporate action on the
part of the Company.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.

(d) After taking into account the transactions contemplated hereby, Schedule
5(d) attached hereto sets forth a true, complete and correct listing of all the
Company’s outstanding: (i) shares of Common Stock and (ii) securities
convertible into or exchangeable for shares of Common Stock (the “Derivative
Securities”), including the applicable exercise price of such Derivative
Securities, other than any Derivative

 

- 2 -



--------------------------------------------------------------------------------

Securities issued pursuant to the Company’s Amended and Restated Equity-Based
Compensation Plan or the Company’s 2011 Employee Stock Purchase Plan (the
“Management Equity”). Except as set forth in Schedule 5(d) and except for any
Management Equity, the Company has no other outstanding equity securities.

(e) SEC Reports; Financial Statements

 

  i. As of its filing date, the Form 10-K filed by the Company with the
Securities and Exchange Commission (the “SEC”) on April 1, 2011, the Form 10-Q
filed by the Company with the SEC on May 16, 2011, the Form 10-Q filed by the
Company with the SEC on August 15, 2011 and the Form 10-Q filed by the Company
with the SEC on November 14, 2011 (collectively, the “Company SEC Documents”),
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “1933 Act”), the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and the Sarbanes-Oxley Act of 2002, as the
case may be, including, in each case, the rules and regulations promulgated
thereunder.

 

  ii. Except to the extent that information contained in the Company SEC
Documents has been revised or superseded by a document the Company subsequently
filed with the SEC, the Company SEC Documents do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

  iii. The financial statements (including the related notes thereto) included
in the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with generally
accepted accounting principles (“GAAP”) (except, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present in all material respects the consolidated financial position
of the Company and its subsidiaries as of the dates thereof and their respective
consolidated results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments that were not, or are not expected to be, material in amount),
all in accordance with GAAP and the applicable rules and regulations promulgated
by the SEC. Since August 15, 2011, the Company has not made any change in the
accounting practices or policies applied in the preparation of its financial
statements, except as required by GAAP, the rules of the SEC or policy or
applicable law.

 

- 3 -



--------------------------------------------------------------------------------

  iv. Since November 14, 2011, there has been no material and adverse change or
development, or event involving such a prospective change, in the condition,
business, properties or results of operations of the Company and its
subsidiaries.

 

  (f) The Company agrees and acknowledges that the Units to be acquired by PPIV,
PCA Holdings or their affiliates are subject to that certain Amended and
Restated Registration Rights Agreement, dated as of January 23, 2009, by and
between the Company and PPIV, and any registration rights agreement entered into
pursuant to Section 5.03 of that certain Stock Repurchase, Exchange and
Recapitalization Agreement, dated as of September 30, 2010, by and among the
Company, PPIV, LSGC Holdings LLC and LED Holdings, LLC (collectively, the
“Registration Rights Agreements”), and that the Units (including each of their
components), and any securities exchanged therefor, shall constitute Registrable
Securities (as defined therein).

 

  (g) The offer and sale of the Units by the Company to the Purchaser in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the 1933 Act.

 

  (h) The Company has complied in all material respects with the covenants set
forth in (i) that certain Loan Security Agreement, dated as of November 22,
2010, by and among the Company, the guarantors and lenders from time to time
party thereto, Wells Fargo Bank, National Association, as agent, and Wells Fargo
Capital Finance, LLC, as sole lead arranger, manager and bookrunner (the “Credit
Facility”), including without limitation Section 4 thereof, and (ii) that
certain Second Lien Letter of Credit, Loan and Security Agreement, dated
September 20, 2011, by and among the Company, as borrower, the guarantors and
lenders party from time to time thereto and Ares Capital Corporation, as agent
(the “LC Facility” and together with the Credit Facility, the “Debt
Facilities”). Immediately following the consummation of the transactions
contemplated hereby, the Company will be in compliance in all material respects
with the covenants set forth in the Debt Facilities. Immediately following the
repayment of an Consideration as required under Section 9.7(b)(iii)(B) of the
Credit Agreement, the Company will be able to redraw amounts equal to at least
such Consideration.

6. Purchaser Representations and Warranties. Each Purchaser severally and not
jointly represents and warrants to the Company that as of the date hereof:

(a) The Purchaser has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of the Units.

(b) The Units are being acquired for the Purchaser’s own account and not with a
view to, or intention of, distribution thereof in violation of the 1933 Act, or
any applicable state securities laws.

 

- 4 -



--------------------------------------------------------------------------------

(c) The Purchaser will not make any sale, transfer or other disposition of the
Units in violation of the 1933 Act, the 1934 Act, as amended, the rules and
regulations promulgated thereunder or any applicable state securities laws.

(d) The Purchaser is sophisticated in financial matters and is able to evaluate
the risks and benefits of an investment in the Units. The Purchaser understands
and acknowledges that such investment is a speculative venture, involves a high
degree of risk and is subject to complete risk of loss. The Purchaser has
carefully considered and has, to the extent the Purchaser deems necessary,
discussed with the Purchaser’s professional legal, tax, accounting and financial
advisers the suitability of its investment in the Units.

(e) The Purchaser is able to bear the economic risk of its investment in its
Units for an indefinite period of time because the Units have not been
registered under the 1933 Act and, therefore, cannot be sold unless subsequently
registered under the 1933 Act or an exemption from such registration is
available. The Purchaser: (i) understands and acknowledges that the Units being
issued to the Purchaser have not been registered under the 1933 Act, nor under
the securities laws of any state, nor under the laws of any other country and
(ii) recognizes that no public agency has passed upon the accuracy or adequacy
of any information provided to the Purchaser or the fairness of the terms of its
investment in the Units.

(f) The Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Units and has had
full access to such other information concerning the Company as has been
requested.

(g) This Agreement constitutes the legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Purchaser does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Purchaser is a party or any judgment, order or decree to
which the Purchaser is subject.

(h) The Purchaser became aware of the offering of the Units other than by means
of general advertising or general solicitation.

(i) The Purchaser is an “accredited investor” as that term is defined under the
1933 Act and Regulation D promulgated thereunder, as amended by Section 413 of
the Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

(j) The Purchaser acknowledges that the certificates for the Preferred Stock and
Common Stock comprising the Units will contain a legend substantially as
follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

 

- 5 -



--------------------------------------------------------------------------------

THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) TO THE EFFECT THAT REGISTRATION
IS NOT REQUIRED IN CONNECTION WITH AN OFFER, SALE OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.”

Subject to any lock-up or other similar agreement that may apply to the Units,
the requirement that the Units contain the legend set forth in clause (j) above
shall cease and terminate upon the earlier of (i) when such shares are
transferred pursuant to Rule 144 under the 1933 Act or (ii) when such securities
are transferred in any other transaction if the transferor delivers to the
Company a written opinion of counsel (which opinion and counsel shall be
reasonably satisfactory to the Company) to the effect that such legend is no
longer necessary in order to protect the Company against a violation by it of
the 1933 Act upon any sale or other disposition of such securities without
registration thereunder. Upon the consummation of an event described in (i) or
(ii) above, the Company, upon surrender of certificates containing such legend,
shall, at its own expense, deliver to the holder of any such securities as to
which the requirement for such legend shall have terminated, one or more new
certificates evidencing such securities not bearing such legend.

7. Exchange for Newly Issued Securities.

At any time prior to the second anniversary of the date hereof, if the Company
issues any securities (whether debt, equity or otherwise), other than pursuant
to the Company’s Amended and Restated Equity-Based Compensation Plan or the
Company’s 2011 Employee Stock Purchase Plan (or any additional or successor
employee equity compensation arrangements), on terms (economic or otherwise)
that PCA Holdings, in its sole discretion, determines are more favorable than
the Units, each Purchaser (including PCA Holdings) shall exchange all of its
Units for such newly issued securities and any outstanding right to purchase
Units shall convert into a right to purchase the newly issued securities on
substantially the same terms and conditions as such issuance. Each Unit shall be
valued at the then present Liquidation Value of the Preferred Stock included in
such Unit. The Company shall, as soon as practicable, but in no event later than
10 days prior to the to the issue of such securities, deliver written notice to
each Purchaser stating (i) the terms of such securities and (ii) the Company’s
calculation of the number of such securities that would be issued in exchange
for one Unit. If PCA Holdings elects to exchange the Units pursuant to this
Section 7, PCA Holdings shall have 10 days from the receipt of such notice from
the Company to deliver notice to the Company of such determination and each
Purchaser shall be required to surrender to the Company all certificate(s)
evidencing the shares of Preferred Stock and the shares of Common Stock
underlying the Units so exchanged in accordance with this Section 7.
Notwithstanding anything to the contrary herein, each Purchaser hereby agrees
that PCA Holdings shall have the right to enter into such agreements, make such
amendments hereto and take such other actions on behalf of such Purchaser in
order to give effect to this Section 7.

 

- 6 -



--------------------------------------------------------------------------------

8. Subsequent Securities Sales.

(a) At least five days prior to the closing of a sale of any securities of the
Company (whether debt, equity or otherwise), other than pursuant to the
Company’s Amended and Restated Equity-Based Compensation Plan or the Company’s
2011 Employee Stock Purchase Plan (or any additional or successor employee
equity compensation arrangements) that results in gross proceeds to the Company
of at least $50,000,000.00 (a “Subsequent Transaction”), and for so long as the
Preferred Stock remains outstanding, the Company shall give notice of such
Subsequent Transaction to the Purchasers setting forth the terms and conditions
of such Subsequent Transaction.

(b) Simultaneous with and subject to the closing of the Subsequent Transaction,
if any, each holder of Preferred Stock shall have the right, but not the
obligation:

 

  i. to the extent not prohibited by the terms of the securities issued in the
Subsequent Transaction, to require the Company to use the proceeds of such
Subsequent Transaction to redeem the Preferred Stock in accordance with
Section 5 of the Series F Preferred Stock Certificate of Designations of the
Company dated November 17, 2011 (the “Certificate of Designations”). Upon such
redemption the holder shall retain all of the Common Stock that was part of any
Unit of which the Preferred Stock is subject to redemption; or

 

  ii. to elect to convert all or less than all of the holder’s Preferred Stock
in accordance with Section 4 of the Certificate of Designations (a
“Conversion”), and the holder shall forfeit 80% of the Common Stock that was
part of any Unit of which the Preferred Stock is subject to Conversion and shall
make such necessary arrangements to deliver any certificates representing such
Common Stock to the Company.

 

  (c) For the avoidance of doubt, if the Company redeems any Preferred Stock
pursuant to its rights and obligations under the Certificate of Designations for
any reason other than in connection with a Conversion (including without
limitiation pursuant to Sections 5 and 6 of the Certificate of Designations),
the holder shall retain all of the Common Stock that was part of any Unit of
which the Preferred stock is subject to such redemption.

 

9. Indemnification by the Company. The Company shall save, defend, indemnify and
hold harmless each Purchaser and its affiliates and the respective
representatives, successors and assigns of each of the foregoing from and
against any and all losses, damages, liabilities, deficiencies, claims,
diminution of value, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing), asserted against,
incurred, sustained or suffered by any of the foregoing as a result of, arising
out of or relating to any breach of any representation, warranty or covenant
made by the Company and contained in this Agreement and the schedule hereto.

 

- 7 -



--------------------------------------------------------------------------------

10. General Provisions.

(a) Default. A default by any Purchaser of its obligations under Section 2 of
this Agreement shall not constitute a default by any other Purchaser under this
Agreement and, except with respect to such defaulting Purchaser, shall not
relieve the Company of any of its obligations to any other Purchaser under this
Agreement.

(b) Choice of Law. The laws of the State of New York without reference to the
conflict of laws provisions thereof, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Legal Expenses. Each party to this Agreement shall be solely responsible for
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby, except that the Company agrees that, on the date hereof, it
will pay up to $80,000 to Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”),
counsel to PCA Holdings and PPIV, for legal fees incurred by PCA Holdings and
PPIV in connection with this Agreement and the transactions contemplated hereby.
Such payment shall be transmitted by wire transfer of immediately available
funds to an account previously designated by Akin Gump.

(d) Assignment. At any time and from time to time, without the prior consent of
the Company, PCA Holdings may assign all or less than all of its Option to
purchase Units under this Agreement to an assignee of its choosing (an
“Assignee”); provided that such Assignee executes and delivers to the Company a
joinder agreement substantially in the form attached hereto as Exhibit A,
whereupon such Assignee shall become a Purchaser under this Agreement, with all
the rights and obligations associated therewith. For the avoidance of doubt, PCA
Holdings shall not be liable in any way for any of the acts or omissions of any
Assignee that PCA Holdings had good faith reason to believe could satisfy its
obligations as a Purchaser hereunder.

(e) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Purchasers.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall constitute a single agreement.

(g) Acceptance by the Company. It is understood that this subscription is not
binding on the Company until the Company accepts it, which acceptance is at the
sole discretion of the Company and shall be noted by execution of this Agreement
by the Company where indicated.

 

- 8 -



--------------------------------------------------------------------------------

(h) Stockholder. Each Purchaser hereby acknowledges that, once accepted by the
Company, this subscription is not revocable by it. Each Purchaser agrees that,
if this subscription is accepted, it shall, and it hereby elects to: (i) become
a stockholder of the Company; (ii) be bound by the terms and provisions hereof;
and (iii) execute any and all further documents when and as reasonably requested
by the Company in connection with the transactions contemplated by this
Agreement.

* * * * *

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY:

 

LIGHTING SCIENCE GROUP CORPORATION

By:   /s/ James Haworth Name: James Haworth Title:   Chief Executive Officer

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

PURCHASERS:

 

PCA LSG Holdings, LLC

By:   /s/ Craig Cogut Name: Craig Cogut Title:

PEGASUS PARTNERS IV, L.P.

 

By: Pegasus Investors IV, L.P., its general partner

 

By: Pegasus Investors IV GP, L.L.C., its general partner

By:   /s/ Steven Wacaster Name: Steven Wacaster Title: Vice President

Signature Page to Subscription Agreement